DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Response dated 2/4/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Lee et al (Biochemical and Ultrastructural Studies of Human Eccrine Sweat Glands Isolated By Shearing and Maintained for Seven Days; Journal of Cellular Science, 72, 259-274, 1984) in view of Yan et al (US 2002/0168763 hereafter Yan).
Lee discloses a method of observing whole and intact human sweat glands while keeping them alive for up to 7 days.  The method comprises staining the isolated glands and holding them in a culture, 
The isolated, stained and observed sweat glands are held in a matrix with a buffer, however the reference is silent to the specific buffer of the instant claims. The use of Tyrode buffer solution is known in the art as seen in the Yan patent.
Yan discloses a method of studying isolated tissues (abstract, 0082). The cells are precursor cells to sweat gland cells [0144-0146]. The isolated tissues are held in a collagen matrix for staining and observation [0111]. Tyrodes solution is applied to the isolated cells, along with a bovine serum and the cells are observed after staining [Example 1(b)]. Tyrode Solution comprises sodium chloride, potassium chloride, calcium chloride, magnesium chloride, sodium bicarbonate, sodium dihydrogen phosphate, glucose and water. It would have been obvious to include the components into the method of Lee as they solve the same problem of isolating and observing tissue while keeping the samples viable.
With these aspects in mind it would have been obvious to combine the components of the prior art in order to produce a method for studying isolated tissues. It would have been obvious to include the buffers and matrix components of Yan into the similarly functioning method of Lee since they solve the same problem of isolating, staining, stimulating and observing tissues for study. Yan establishes the level of skill in the art regarding those components, and their combination a result of routine experimentation. One of ordinary skill in the art would have been motivated to combine the art with an expected result of a simple means of observing kinetics and dynamics.

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Lee and Yan do not render the claims obvious as the combination does not disclose the order of isolating, staining and fixing as required by the instant claims, and the prior art does not disclose the same components as required. 
Regarding these arguments, it remains the position of the Examiner that the combination of Lee and Yan continues to render the instant claims obvious.  Applicant argues that since Lee discloses the glands are fixated prior to staining, they do not render the claims obvious.  Applicant argues that the order of the method is not met by the prior art. However, the claims do not require a specific order to steps.  The instant claims merely recite that the method comprises the steps of isolating the sweat gland, fixing the gland and staining the gland.   The claims do not require a specific order of these steps, merely that the method of observing the dynamics of a sweat gland comprises these steps.  Lee discloses that the sweat gland is isolated and stained, fixated and observed (page 260-261).  Applicant further argues that Yan does not disclose the same fixation materials of the instant claims.  Applicant argues that the instant claims require collagen matrix materials as fixation materials.  However, it remains the position of the Examiner that the claims do not require a specific collagen matrix.  The claim only require that the support material comprise collagen as a component of the material, not that the entire matrix be made of collagen.  Applicant argues limitations of the instant invention that are not present in the instant claims.  With these aspects in mind it would have been obvious to combine the components of the prior art in order to produce a method for studying isolated tissues. It would have been obvious to include the buffers and matrix components of Yan into the similarly functioning method of Lee since they solve the same problem of isolating, staining, stimulating and observing tissues for study. Yan establishes the level of skill in the art regarding those components, and their combination a result of routine experimentation. One of ordinary skill in the art would have been motivated to combine the art with an expected result of a simple means of observing kinetics and dynamics.
For these reasons, the claim remain rejected and rendered obvious by the combination of Lee in view of Yan. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618